DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2015-199535) in view of Ito (JP 2016-216060) and Onoe (U.S. Pat. Pub. 2009/0092847).  For discussion of Sasaki and Ito, see the respective English Machine Translations.
Regarding claim 1, Sasaki teaches a cover film (Abstract) comprising at least (A) a substrate layer (Abstract), (B) an intermediate layer (Abstract), (C) an adhesive layer (Abstract), and (D) a heat seal layer having a heat sealable resin (Abstract), a thermoplastic resin constituting the (D) heat seal layer comprising an acrylic resin (Abstract; Paragraph [0021]).
Sasaki fails to teach wherein the heat seal layer comprises a mixture of two types of (meth)acrylic acid ester copolymers with different glass transition temperatures, wherein one of the (meth)acrylic acid ester copolymer in the (meth)acrylic acid ester copolymer mixture has a glass transition temperature of −20 to 10°C and the other (meth)acrylic acid ester copolymer has a glass transition temperature of 40 to 80°C.
Ito teaches a heat seal layer comprising a mixture of two types of (meth)acrylic acid ester copolymers with different glass transition temperatures (Abstract), wherein one of the (meth)acrylic acid ester copolymer in the (meth)acrylic acid ester copolymer mixture has a glass transition temperature of −20 to 10°C (-70 to 30 °C, first thermoplastic resin, Abstract) and the other (meth)acrylic acid ester copolymer has a glass transition temperature of 40 to 80°C (40 to 220 °C, second thermoplastic resin, Abstract; Paragraph [0011]).  Ito further teaches that by having both the first and second thermoplastic resins present, the blocking resistance is improved and the low temperature heat sealability is improved (Paragraphs [0035] and [0038]).
Sasaki and Ito both relate to heat seal layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the heat seal layer of Sasaki comprise a mixture of two types of (meth)acrylic acid ester copolymers with different glass transition temperatures, wherein one of the (meth)acrylic acid ester copolymer in the (meth)acrylic acid ester copolymer mixture has a glass transition temperature of −20 to 10°C and the other (meth)acrylic acid ester copolymer has a glass transition temperature of 40 to 80°C as taught by Ito in order to have a heat seal layer with improved blocking resistance and improved low temperature heat sealability.
While the reference does not specifically teach the claimed range of −20 to 10°C and 40 to 80°C, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sasaki in view of Ito fails to teach wherein the heat seal layer further includes a hydrazide compound.
Onoe teaches a heat sealing laminate (Paragraphs [0008] and [0001]) which comprises an acrylic resin (Paragraph [0197]).  Onoe further teaches that crosslinkable functional groups may be introduced to the acrylic resin using a hydrazide compound in order to impart water resistance, heat resistance, solvent resistance or chemical resistance (Paragraph [0202]) 
	Sasaki, Ito, and Onoe all relate to heat sealing layers.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the heat sealing layer of Sasaki in view of Ito further comprise a hydrazide compound as taught by Onoe in order to introduce crosslinkable functional groups to the acrylic resin to impart water resistance, heat resistance, solvent resistance, or chemical resistance.
Regarding claim 2, Ito teaches wherein one of the (meth)acrylic acid ester copolymer in the (meth)acrylic acid ester copolymer mixture has a glass transition temperature of −10 to 0°C  (-70 to 30 °C, first thermoplastic resin, Abstract) and the other (meth)acrylic acid ester copolymer has the glass transition temperature of 50 to 70°C  (40 to 220 °C, second thermoplastic resin, Abstract; Paragraph [0011]).
While the reference does not specifically teach the claimed range of −10 to 0°C and  50 to 70°C, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 4, Onoe teaches wherein the carbon chain in the hydrazide compound included in the (meth)acrylic acid ester copolymers that form the (D) heat seal layer is 1 to 4 (4, adipic acid dihydrazide, Paragraph [0202]).
	Regarding claim 5, Sasaki teaches wherein the (B) intermediate layer is formed from a polyolefin-based resin (Paragraph [0016]) and, the (C) adhesive layer is formed from: a resin composition containing a styrene-based resin having a styrene-diene block copolymer as a main component and an ethylene-α-olefin random copolymer (Paragraph [0019]).
	Regarding claim 6, Sasaki teaches wherein the (D) heat seal layer contains an electrically conductive material (antistatic particles, Abstract; Paragraph [0022]) and further, the shape of the electrically conductive material comprises either needle-shaped or spheroidal microparticles or a combination thereof (Paragraph [0022]).
	Regarding claim 8, Sasaki in view of Ito and Onoe teaches an electronic component package using the cover film (Abstract) according to claim 1 (as discussed above) as a lid material of a carrier tape (Abstract) that comprises a thermoplastic resin (Paragraph [0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2015-199535) in view of Ito (JP 2016-216060) and Onoe (U.S. Pat. Pub. 2009/0092847) and further in view of Zhang (U.S. Pat. Pub. 2014/0170414).  For discussion of Sasaki and Ito, see the respective English Machine Translations.
Sasaki, Ito, and Onoe are relied upon as discussed above.
Regarding claim 7, Sasaki teaches wherein the (D) heat seal layer contains an electrically conductive material (antistatic particles, Abstract; Paragraph [0022]) such as silicates (Abstract; Paragraph [0022]).
Sasaki fails to teach wherein the electrically conductive material (antistatic particles) is a carbon nanomaterial.
Zhang teaches a heat-sealing cover film (Abstract) comprising antistatic layers (Abstract) wherein the antistatic layers contain a conductive filler such as metal oxides, carbon nanotubes, or other conductive particles (Paragraph [0021])
Zhang shows that metal oxides, carbon nanotubes, and other conductive particles are equivalent materials in the art for use as antistatic particles in heat-sealing cover films.  Therefore, because these t materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute carbon nanotubes for metal oxides or other conductive particles.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Ito (JP 2016-216060) is considered the closest prior art.  Ito teaches a heat seal layer comprising a mixture of two types of (meth)acrylic acid ester copolymers with different glass transition temperatures (Abstract), wherein one of the (meth)acrylic acid ester copolymer in the (meth)acrylic acid ester copolymer mixture has a glass transition temperature of −20 to 10°C (-70 to 30 °C, first thermoplastic resin, Abstract) and the other (meth)acrylic acid ester copolymer has a glass transition temperature of 40 to 80°C (40 to 220 °C, second thermoplastic resin, Abstract; Paragraph [0011]).  Ito further teaches the low Tg resin (first thermoplastic resin) and high Tg resin(second thermoplastic resin) are present in a ratio of 99/1 to 70/30 and that if the mass ratio of the low Tg resin is 99% or less, the ratio of the high Tg is 1% or more, the blocking resistance is improved and if the mass ratio of the low Tg resin is 70% or more, the mass ratio of the high Tg resin is 30% or less, the low temperature heat sealability is improved (Paragraph [0038]).  This is the opposite of what is claimed in instant claim 3 where the ratio between the low Tg resin and high Tg resin is 50/50 to 20/80 (100 to 400 parts of the high Tg resin to 100 parts of the low Tg resin).  The instant specification teaches that if there are fewer than 100 parts by mass of the high Tg resin (with respect to 100 parts of low Tg resin), elasticity of the heat seal layer decreases and whitening due to friction with an electronic component may occur and where there are greater than 400 parts by mass of the high Tg resin, film formation of the heat seal layer is unstable and whitening due to friction with an electronic component may occur (Paragraph [0036] of the published application).  Additionally, Comparative Example 3 has 75% low Tg resin and 25% high Tg resin and the Friction with Electronic Component Testing is poor (Table 3).  As such, claim 3 would be allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 21, 2022